DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/22 has been entered.

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 6/1/22 are acknowledged. Any rejection or objection from the office action of 3/1/22 not addressed below is withdrawn based on the amendments.
Previously, Group 1 and the species of TM-2 were elected.
Claim 7 is drawn to a non-elected group.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/21.
Claims 2-5 have been canceled.
Claims 1 and 6 are being examined.

 Priority
This application was filed 11/9/20 and claims foreign benefit of CHINA 201911100565.6
11/12/2019 and CHINA 202010165892.6 03/11/2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. CHINA 201911100565.6
11/12/2019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant claim 1 and dependent claim 6 encompass compounds TM-9 to TM-36. 
CHINA 201911100565.6 11/12/2019 recites TM-1 to TM-8. TM-1 to TM-8 are different from TM-9 to TM-36. CHINA 201911100565.6 11/12/2019 does not provide support for instant TM-9 to TM-36.
	With respect to CHINA 202010165892.6 03/11/2020, no translation of such document has been provided. Thus, instant claims 1 and 6 receive a priority date of 11/9/20

Claim Rejections - 35 USC § 102
The rejection below is based on previously cited art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN110790817 (as cited with IDS 5/17/21).
CN110790817 is not in the english language. The original document and a translated abstract were provided with the IDS 5/17/21. Since the copy of the original document provided by the applicant was not of good quality, a copy of the original document was previously provided (‘CN110790817’). Further, a translated version of the document was also provided (Translation of CN110790817 02-2020; retrieved from https://worldwide.espacenet.com/patent/search/family/069444342/publication/CN110790817A?q=cn110790817 on 10/20/21; 12 total pages; ‘CN110790817translation’).
The priority date of the instant claims is discussed above. The IDS of 5/17/21 states that CN110790817 was published 2020-02-14.
Based on the translated abstract provided by the applicant with the IDS 5/17/21, authors of the CN110790817 publication include LI SIJUN who is not listed as joint inventor of the instant application. MPEP 2153.01(a) 2nd paragraph recognizes that if an application names fewer joint inventors than a publication then the publication is treated as prior art.
Although applicants have requested to add an inventor (1/27/22) the Office of Patent Application Processing (the deciding official per MPEP 1002.02(q)) has denied the applicant’s request to add an inventor (see letter dated 2/24/22). Since the request was denied the inventorship is treated as that provided in the most recent filing receipt.
CN110790817 teach compound TM-2 (section 0040 page 10). CN110790817translation teach that compound TM-2 was prepared (page 7 example 2).
In relation to instant claim 1, CN110790817 teach compound TM-2 (section 0040 page 10) which is the same as applicants’ elected species and recited in claim 1. 
In relation to instant claim 6, CN110790817translation teach that compound TM-2 was prepared (page 7 example 2) so it would have been in a composition.

Response to Arguments - 102
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that CN110790817 is not prior art, the priority of the instant claims is discussed above. The IDS of 5/17/21 states that CN110790817 was published 2020-02-14.
Although applicants argue that they have submitted a request to add an inventor, the Office of Patent Application Processing (the deciding official per MPEP 1002.02(q)) has denied the applicant’s request to add an inventor (see letter dated 2/24/22). Since the request was denied the inventorship is treated as that provided in the most recent filing receipt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658